Citation Nr: 1633985	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  14-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the character of appellant's discharge from service is a bar to entitlement to VA compensation benefits 


REPRESENTATION

Appellant represented by:	C.J.M. Culhane, Attorney 


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The appellant served from November 2006 to July 2012.  He received an "other than honorable" (OTH) discharge.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 administrative decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's attorney asserted that the VA failed in its duty to assist.  The Veteran requested a Board videoconference hearing.  (See July 2014 VA Form 9).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  In light of the appellant's request, and because the RO schedules videoconference hearings, a remand of this matter to the RO is warranted.


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video-conference hearing before a Veterans Law Judge.  The appellant and his attorney should be provided with a written confirmation of the location, date, and time of his hearing and a copy of such should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).






